Exhibit 10.2

SEVENTH AMENDMENT TO THE

AMGEN INC.

CHANGE OF CONTROL SEVERANCE PLAN

The Amgen Inc. Change of Control Severance Plan (the “Plan”) is hereby amended,
effective upon the implementation of the Global Career Framework as determined
by Amgen’s Senior Vice President of Human Resources, or his designee, as
follows:

1. Section 1(N) of the Plan shall be amended and restated in its entirety as
follows:

“(N) “Group II Participants” shall mean those management-level staff members of
the Company, Amgen USA Inc., and Amgen Worldwide Services, Inc., Immunex
Corporation, Immunex Manufacturing Corporation, Immunex Rhode Island
Corporation, Amgen SF, LLC, and Amgen Fremont, Inc. at Job Level 8 or equivalent
and above and who are not Group I Participants, as such group shall be
constituted immediately prior to a Change of Control. At or before the
occurrence of a Change of Control, the Company shall notify the Group II
Participants in writing of their status as Participants in the Plan.”

2. Section 1(O) of the Plan shall be amended and restated in its entirety as
follows:

“(O) “Group III Participants” shall mean those management-level staff members of
the Company, Amgen USA Inc., and Amgen Worldwide Services, Inc., Immunex
Corporation, Immunex Manufacturing Corporation, Immunex Rhode Island
Corporation, Amgen SF, LLC, and Amgen Fremont, Inc. at Job Level 7 or
equivalent, as such group shall be constituted immediately prior to a Change of
Control. At or before the occurrence of a Change of Control, the Company shall
notify the Group III Participants in writing of their status as Participants in
the Plan.”

To record this Seventh Amendment to the Plan as set forth herein, the Company
has caused its authorized officer to executive this document this 4th day of
October 2006.

 

AMGEN, INC. By:   /s/ Brian McNamee Title:   Senior Vice President, Human
Resources